Willson, Judge.
It is charged in the indictment that the defendant permitted the game of monte C6to be played in a house under his control.” We are of the opinion- that the evidence does not sustain this charge. At the time the game of monte was played in the house in question, said house was in the possession and under the control of one Holcombe, he having rented the same from Hardeman and defendant, to whom it belonged. Holcombe occupied the house, carried the keys of it, and had the complete and sole control of it. Such is the uncontradicted evidence before us. Tliere is no evidence whatever that, at the time the game of monte was played in the house, the defendant had any control, or any right to control the house.
The judgment is reversed and the cause remanded.
Reversed and remanded.